 



EXHIBIT 10.NN
Skyworks Solutions, Inc.
Restricted Stock Agreement
Granted Under 2008 Director Long-Term Incentive Plan
     AGREEMENT made this                      day of                     , 2008
(the “Grant Date”), between Skyworks Solutions, Inc. a Delaware corporation (the
“Company”), and                      (the “Director”).
     For good and valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follows:
     1. Issuance of Shares.
     The Company shall issue to the Director, subject to the terms and
conditions set forth in this Agreement and in the Company’s 2008 Director
Long-Term Incentive Plan (the “Plan”),                      shares (the
“Shares”) of common stock, $0.25 par value, of the Company (“Common Stock”). The
Company shall issue to the Director one or more certificates in the name of the
Director for that number of Shares to be issued to the Director hereunder, or,
alternatively, the Shares may be held in book entry by the Company’s transfer
agent in the name of the Director for that number of Shares issued to the
Director. The Director agrees that the Shares shall be subject to forfeiture
pursuant to Section 2 of this Agreement and the restrictions on transfer set
forth in Section 4 of this Agreement.
     2. Forfeiture Option.
          (a) In the event that the Director ceases to serve as a member of the
Board of Directors of the Company for any reason or no reason, except as set
forth in Section 2(b) below, prior to the third anniversary of the Grant Date,
the Company shall have the right and option (the “Forfeiture Option”) to demand
that the Director forfeit some or all of the Unvested Shares (as defined below).
     “Unvested Shares” means the total number of Shares subject to this
Agreement multiplied by the Applicable Percentage at the time the Forfeiture
Option becomes exercisable by the Company. The “Applicable Percentage” shall be
(i) 100% during the 12-month period ending on the day preceding the first
anniversary of the Grant Date, (ii) 66.67% during the 12-month period beginning
on and after the first anniversary of the Grant Date and ending on the day
preceding the second anniversary of the Grant Date, (iii) 33.33% during the
12-month period beginning on and after the second anniversary of the Grant Date
and ending on the day preceding the third anniversary of the Grant Date, and
(iv) zero on and after the third anniversary of the Grant Date.
          (b) In the event that the Director ceases to serve as a member of the
Board of Directors of the Company by reason of death or disability, the number
of the Shares for which the Forfeiture Option becomes exercisable shall be zero
percent (0%) of the number of Unvested Shares for which the Forfeiture Option
would otherwise become exercisable. For this purpose, “disability” shall mean
the permanent disability of the Director as defined in Section 22(e)(3) of the
Internal Revenue Code of 1986.

 



--------------------------------------------------------------------------------



 



     3. Exercise of Forfeiture Option and Closing.
          (a) The Company may exercise the Forfeiture Option by delivering or
mailing to the Director (or his estate), within 90 days after the cessation of
the service of the Director with the Company, a written notice of exercise of
the Forfeiture Option. Such notice shall specify the number of Shares to be
forfeited. If and to the extent the Forfeiture Option is not so exercised by the
giving of such a notice within such 90-day period, the Forfeiture Option shall
automatically expire and terminate effective upon the expiration of such 90-day
period.
          (b) Within 10 days after delivery to the Director of the Company’s
notice of the exercise of the Forfeiture Option pursuant to subsection (a)
above, the Director (or his estate) shall, pursuant to the provisions of the
Joint Escrow Instructions referred to in Section 5 below, tender to the Company
at its principal offices the certificate or certificates representing the Shares
which the Company has demanded forfeiture of in accordance with the terms of
this Agreement, duly endorsed in blank or with duly endorsed stock powers
attached thereto, all in form suitable for the transfer of such Shares to the
Company.
          (c) After the time at which any Shares are required to be delivered to
the Company for transfer to the Company pursuant to subsection (b) above, the
Company shall not pay any dividend to the Director on account of such Shares or
permit the Director to exercise any of the privileges or rights of a stockholder
with respect to such Shares, but shall, in so far as permitted by law, treat the
Company as the owner of such Shares.
          (d) The Company shall not demand forfeiture of any fraction of a Share
upon exercise of the Forfeiture Option, and any fraction of a Share resulting
from a computation made pursuant to Section 2 of this Agreement shall be rounded
to the nearest whole Share (with any one-half Share being rounded upward).
          (e) The Company may assign its Forfeiture Option to one or more
persons or entities.
     4. Restrictions on Transfer.
     The Director shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Shares, or any interest therein, that are subject to the Forfeiture Option,
except that the Director may transfer such Shares (i) to or for the benefit of
any spouse, children, parents, uncles, aunts, siblings, grandchildren and any
other relatives approved in writing by the Board of Directors (collectively,
“Approved Relatives”) or to a trust established solely for the benefit of the
Director and/or Approved Relatives, provided that such Shares shall remain
subject to this Agreement (including without limitation the restrictions on
transfer set forth in this Section 4 and the Forfeiture Option set forth in
Section 2) and such permitted transferee shall, as a condition to such transfer,
deliver to the Company a written instrument confirming that such transferee
shall be bound by all of the terms and conditions of this Agreement or (ii) as
part of the sale of all or substantially all of the shares of capital stock of
the Company (including pursuant to a merger or consolidation), provided that, in
accordance with the Plan, the securities or other property received by the
Director in connection with such transaction shall remain subject to this
Agreement..

- 2 -



--------------------------------------------------------------------------------



 



     5. Escrow.
     The Director shall, upon the execution of this Agreement, execute Joint
Escrow Instructions in the form attached to this Agreement as Exhibit A. The
Joint Escrow Instructions shall be delivered to the General Counsel of the
Company, as escrow agent thereunder. The Director shall deliver to such escrow
agent a stock assignment duly endorsed in blank, in the form attached to this
Agreement as Exhibit B, and hereby instructs the Company to deliver to such
escrow agent, on behalf of the Director, the certificate(s) evidencing the
Shares issued hereunder. Such materials shall be held by such escrow agent
pursuant to the terms of such Joint Escrow Instructions.
     6. Restrictive Legends.
     All certificates representing Shares shall have affixed thereto legends in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:
“The shares of stock represented by this certificate are subject to restrictions
on transfer and a forfeiture option set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”
     7. Provisions of the Plan.
          (a) This Agreement is subject to the provisions of the Plan, a copy of
which is furnished to the Director with this Agreement.
          (b) As provided in the Plan, upon the occurrence of a Reorganization
Event (as defined in the Plan), the rights of the Company hereunder (including
the right to exercise the Forfeiture Option) shall inure to the benefit of the
Company’s successor and shall apply to the cash, securities or other property
which the Shares were converted into or exchanged for pursuant to such
Reorganization Event in the same manner and to the same extent as they applied
to the Shares under this Agreement. If, in connection with a Reorganization
Event, a portion of the cash, securities and/or other property received upon the
conversion or exchange of the Shares is to be placed into escrow to secure
indemnification or similar obligations, the mix between the vested and unvested
portion of such cash, securities and/or other property that is placed into
escrow shall be the same as the mix between the vested and unvested portion of
such cash, securities and/or other property that is not subject to escrow.
     8. Section 83(b) Election.
          (a) The Director has reviewed with the Director’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Director is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. The Director understands that the Director (and not the Company)
shall be responsible for the Director’s own tax liability that

- 3 -



--------------------------------------------------------------------------------



 



may arise as a result of this investment or the transactions contemplated by
this Agreement. The Director understands that it may be beneficial in many
circumstances to elect to be taxed at the time the Shares are issued rather than
when and as the Company’s Forfeiture Option expires by filing an election under
Section 83(b) of the Internal Revenue Code of 1986 with the Internal Revenue
Service within 30 days from the date of issuance.
          THE DIRECTOR ACKNOWLEDGES THAT IT IS THE DIRECTOR’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION
83(b), EVEN IF THE DIRECTOR REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE
THIS FILING ON THE DIRECTOR’S BEHALF.
     9. Miscellaneous.
          (a) No Rights to Continue as a Director. The Participant acknowledges
and agrees that the vesting of the Shares pursuant to Section 2 hereof is earned
only by continuing service as member of the Board of Directors of the Company.
The Participant further acknowledges and agrees that the transactions
contemplated hereunder and the vesting schedule set forth herein do not
constitute an express or implied promise of continued engagement as a member of
the Board of Directors of the Company.
          (b) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
          (c) Waiver. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company.
          (d) Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Director and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.
          (e) Notice. All notices required or permitted hereunder shall be in
writing and deemed effectively given upon personal delivery or five days after
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party hereto at the address shown
beneath his or its respective signature to this Agreement, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 9.
          (f) Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.
          (g) Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

- 4 -



--------------------------------------------------------------------------------



 



          (h) Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Director.
          (i) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
          (j) Director’s Acknowledgments. The Director acknowledges that he or
she: (i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the Director’s
own choice or has voluntarily declined to seek such counsel; (iii) understands
the terms and consequences of this Agreement; and (iv) is fully aware of the
legal and binding effect of this Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  Skyworks Solutions, Inc.    
 
           
 
 


By:   (SIGNATURE) [a40452a4045201.gif]    
 
  Title:   President & CEO    
 
                     
 
                          [DIRECTOR]    

- 5 -



--------------------------------------------------------------------------------



 



Exhibit A
Skyworks Solutions, Inc.
Joint Escrow Instructions
DATE [ ]
VP and General Counsel
Skyworks Solutions, Inc.
20 Sylvan Road
Woburn, MA 01801
Dear Sir:
     As Escrow Agent for Skyworks Solutions, Inc., a Delaware corporation, and
its successors in interest under the Restricted Stock Agreement (the
“Agreement”) of even date herewith, to which a copy of these Joint Escrow
Instructions is attached (the “Company”), and the undersigned person (“Holder”),
you are hereby authorized and directed to hold the documents delivered to you
pursuant to the terms of the Agreement in accordance with the following
instructions:
     1. Appointment. Holder irrevocably authorizes the Company to deposit with
you any certificates evidencing Shares (as defined in the Agreement) to be held
by you hereunder and any additions and substitutions to said Shares. For
purposes of these Joint Escrow Instructions, “Shares” shall be deemed to include
any additional or substitute property. Holder does hereby irrevocably constitute
and appoint you as his attorney-in-fact and agent for the term of this escrow to
execute with respect to such Shares all documents necessary or appropriate to
make such Shares negotiable and to complete any transaction herein contemplated.
Subject to the provisions of this Section 1 and the terms of the Agreement,
Holder shall exercise all rights and privileges of a stockholder of the Company
while the Shares are held by you.
     2. Closing of Forfeiture.
          (a) Upon any exercise of the Forfeiture Option by the Company pursuant
to the Agreement, the Company shall give to Holder and you a written notice
specifying the number of Shares to be tendered, as determined pursuant to the
Agreement, and the time for a closing hereunder (the “Closing”) at the principal
office of the Company. Holder and the Company hereby irrevocably authorize and
direct you to close the transaction contemplated by such notice in accordance
with the terms of said notice.
          (b) At the Closing, you are directed (i) to date the stock assignment
form or forms necessary for the transfer of the Shares, (ii) to fill in on such
form or forms the number of Shares being transferred, and (iii) to deliver same,
together with the certificate or certificates evidencing the Shares to be
transferred.

- 6 -



--------------------------------------------------------------------------------



 



     3. Withdrawal. The Holder shall have the right to withdraw from this escrow
any Shares as to which the Forfeiture Option (as defined in the Agreement) has
terminated or expired.
     4. Duties of Escrow Agent.
          (a) Your duties hereunder may be altered, amended, modified or revoked
only by a writing signed by all of the parties hereto.
          (b) You shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact of Holder while acting in good faith and in
the exercise of your own good judgment, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.
          (c) You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or entity,
excepting only orders or process of courts of law, and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. If
you are uncertain of any actions to be taken or instructions to be followed, you
may refuse to act in the absence of an order, judgment or decrees of a court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person or
entity, by reason of such compliance, notwithstanding any such order, judgment
or decree being subsequently reversed, modified, annulled, set aside, vacated or
found to have been entered without jurisdiction.
          (d) You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
          (e) You shall be entitled to employ such legal counsel and other
experts as you may deem necessary properly to advise you in connection with your
obligations hereunder and may rely upon the advice of such counsel.
          (f) Your rights and responsibilities as Escrow Agent hereunder shall
terminate if (i) you cease to be Secretary of the Company or (ii) you resign by
written notice to each party. In the event of a termination under clause (i),
your successor as Secretary shall become Escrow Agent hereunder; in the event of
a termination under clause (ii), the Company shall appoint a successor Escrow
Agent hereunder.
          (g) If you reasonably require other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.
          (h) It is understood and agreed that if you believe a dispute has
arisen with respect to the delivery and/or ownership or right of possession of
the securities held by you hereunder, you are authorized and directed to retain
in your possession without liability to

- 7 -



--------------------------------------------------------------------------------



 



anyone all or any part of said securities until such dispute shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but you shall be
under no duty whatsoever to institute or defend any such proceedings.
          (i) These Joint Escrow Instructions set forth your sole duties with
respect to any and all matters pertinent hereto and no implied duties or
obligations shall be read into these Joint Escrow Instructions against you.
          (j) The Company shall indemnify you and hold you harmless against any
and all damages, losses, liabilities, costs, and expenses, including attorneys’
fees and disbursements, (including without limitation the fees of counsel
retained pursuant to Section 4(e) above, for anything done or omitted to be done
by you as Escrow Agent in connection with this Agreement or the performance of
your duties hereunder, except such as shall result from your gross negligence or
willful misconduct.
     5. Notice. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail with
postage and fees prepaid, addressed to each of the other parties thereunto
entitled at the following addresses, or at such other addresses as a party may
designate by ten days’ advance written notice to each of the other parties
hereto.

             
 
  COMPANY:   Notices to the Company shall be sent to the address set forth in
the salutation hereto, Attn: General Counsel    
 
           
 
  HOLDER:   Notices to Holder shall be sent to the address set forth below
Holder’s signature below.    
 
           
 
  ESCROW AGENT:   Notices to the Escrow Agent shall be sent to the address set
forth in the salutation hereto.    

     6. Miscellaneous.
          (a) By signing these Joint Escrow Instructions, you become a party
hereto only for the purpose of said Joint Escrow Instructions, and you do not
become a party to the Agreement.

- 8 -



--------------------------------------------------------------------------------



 



          (b) This instrument shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

                  Very truly yours,    
 
                Skyworks Solutions, Inc.    
 
           
 
 


By:   (SIGNATURE) [a40452a4045201.gif]    
 
           
 
  Title:   President & CEO    
 
                HOLDER:    
 
                (Signature)    
 
                          Name:    
 
                Date Signed:                                            

     
ESCROW AGENT:
   
 
   
 
   

- 9 -



--------------------------------------------------------------------------------



 



Exhibit B
(STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE)
     FOR VALUE RECEIVED, I hereby sell, assign and transfer unto
                     (                    ) shares of Common Stock, $0.25 par
value per share, of                      (the “Corporation”) standing in my name
on the books of the Corporation represented by Certificate(s) Number
                     herewith, and do hereby irrevocably constitute and appoint
                     attorney to transfer the said stock on the books of the
Corporation with full power of substitution in the premises.

             
 
  Dated:        
 
           
 
           
IN PRESENCE OF
                     
 
                     

     NOTICE: The signature(s) to this assignment must correspond with the name
as written upon the face of the certificate, in every particular, without
alteration, enlargement, or any change whatever and must be guaranteed by a
commercial bank, trust company or member firm of the Boston, New York or Midwest
Stock Exchange.

- 10 -